Order entered February 7, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00550-CR

                             JOHN RICHARD BUSBEY, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F10-11264-K

                                             ORDER
         Appellant’s January 31, 2013 motion to supplement the record and to hold the briefing

schedule in abeyance is GRANTED to the extent we ORDER Official Court Reporter Janice E.

Garrett to file, within THIRTY days of the date of this order, either a supplemental reporter’s

record of the sentencing hearing in this case or else a letter certifying that no such record exists.

         We EXTEND the time to file appellant’s brief until SIXTY days from the date of this

order.

         WE DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Janice E. Garrett.


                                                        /s/    LANA MYERS
                                                               JUSTICE